DETAILED ACTION
This office action is in response to the amendments/remarks filed on 01/24/2022. Claims 8-14 are pending; claim 8-14 have been amended; claims 1-7 are canceled. 

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The previous claim objection and rejection under 35 USC 112(b) have been withdrawn in light of the amendment to the claims.
Applicant’s argument with respect to the rejections under 35 USC §102 has been considered and found persuasive based on page 6, paragraph 3.

Allowable Subject Matter
Claims 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record alone or in combination neither discloses nor renders obvious a control device for a vehicle including at least one controller, the control device being adapted to perform control in the vehicle; specifically, “the at least one controller making the increase degree of the torque inputted to the transmission larger as a deviation amount between a reached speed ratio of the transmission and the target speed ratio is larger, the reached speed ratio being set in accordance with vehicle speed and an accelerator pedal opening and the target speed ratio serving as the 
The prior art of record alone or in combination neither discloses nor renders obvious a control method for a vehicle; specifically, “making the increase degree of the torque inputted to the transmission larger as a deviation amount between a reached speed ratio of the transmission and the target speed ratio is larger, the reached speed ratio being set in accordance with vehicle speed and an accelerator pedal opening and the target speed ratio serving as the reached speed ratio after filtering processing” and with the remaining steps of claim 13.
The prior art of record alone or in combination neither discloses nor renders obvious a control device for a vehicle, the control device being adapted to perform control in the vehicle; specifically, “wherein the torque setting means make the increase degree of the torque inputted to the transmission larger as a deviation amount between a reached speed ratio of the transmission and the target speed ratio is larger, the reached speed ratio being set in accordance with vehicle speed and an accelerator pedal opening and the target speed ratio serving as the reached speed ratio after filtering processing” and in combination with the remaining structure of claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659